Case: 21-60552     Document: 00516492041          Page: 1    Date Filed: 09/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-60552                        September 30, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Elibariki S. Gau,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A079 012 012


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Elibariki S. Gau, a native and citizen of Tanzania, has filed a petition
   for review of a decision of the Board of Immigration Appeals (BIA) denying
   his motion to remand. Gau argues that the BIA erred in refusing to remand
   his case to the immigration judge (IJ) to consider evidence of his son Ethan’s


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60552       Document: 00516492041           Page: 2   Date Filed: 09/30/2022




                                      No. 21-60552


   autism diagnosis. He argues that, contrary to the BIA’s decision, evidence
   of Ethan’s autism diagnosis was new and previously unavailable evidence
   relevant to his eligibility for cancellation of removal.
            A motion that asks the BIA to remand a case to the IJ based on newly
   discovered evidence is subject to the same substantive requirements as a
   motion to reopen. See Wang v. Ashcroft, 260 F.3d 448, 452 & n.2 (5th Cir.
   2001). When evaluating a denial of a motion to reopen, this court reviews
   the BIA’s order but will also consider the IJ’s underlying decision to the
   extent that it influenced the BIA’s opinion. Nunez v. Sessions, 882 F.3d 499,
   505 (5th Cir. 2018). A denial of a motion to reopen is reviewed under “a
   highly deferential abuse-of-discretion standard.” Id.
            Gau disagrees with the BIA’s determination that the evidence of
   Ethan’s autism was not new evidence that was previously unavailable. He
   points out that at the time of the IJ’s decision, Ethan had only been diagnosed
   with Attention Deficit Hyperactivity Disorder (ADHD), not autism. While
   it is true that the results of Ethan’s second evaluation with a psychologist and
   official autism diagnosis were not before the IJ when he issued his decision,
   Gau has not shown that the IJ was unaware of facts relevant to his hardship
   claim.
            At the hearing before the IJ, Gau testified that a doctor had diagnosed
   Ethan with ADHD and “possibly” autism. The IJ also considered the report
   from the Spring Branch Community Health Center, indicating that Ethan
   demonstrated “some features of autism.”              Though Ethan’s second
   evaluation did not exist at the time of the hearing before the IJ, Gau cannot
   show that the IJ was unaware of Ethan’s suspected autism.
            Furthermore, other than stating that the second evaluation did not
   exist at the time of the IJ’s decision, Gau does not show that the diagnosis
   was unavailable. As the BIA observed, Gau had been notified that Ethan




                                           2
Case: 21-60552     Document: 00516492041           Page: 3   Date Filed: 09/30/2022




                                    No. 21-60552


   exhibited signs of autism as early as 2017, and Gau had not explained why the
   second evaluation could not have been completed prior to the hearing before
   the IJ. Gau has therefore failed to show that the BIA abused its discretion in
   denying his motion to remand based on his failure to present new, previously
   unavailable evidence in support. See Nunez, 882 F.3d at 505.
          Gau has likewise failed to show that the BIA abused its discretion in
   denying the motion to remand because Gau had failed to show that the
   evidence of Ethan’s official autism diagnosis was likely to change the
   outcome of the case. As the Government points out, Gau references this
   basis for denying his motion in a single sentence, but he does not otherwise
   dispute the BIA’s conclusion.      He has therefore abandoned any such
   challenge. See United States v. McRae, 795 F.3d 471, 479 (5th Cir. 2015).
          The petition for review is DENIED.




                                         3